                      Case 3:20-cv-08103-WHA Document 83 Filed 11/17/20 Page 1 of 12
                                                                                              CLOSED,ECF
                                      U.S. District Court
                         Southern District of New York (Foley Square)
                       CIVIL DOCKET FOR CASE #: 1:20−cv−03478−PKC

MasterObjects, Inc. v. Amazon.com, Inc.                      Date Filed: 05/04/2020
Assigned to: Judge P. Kevin Castel                           Date Terminated: 10/15/2020
Cause: 35:271 Patent Infringement                            Jury Demand: Plaintiff
                                                             Nature of Suit: 830 Patent
                                                             Jurisdiction: Federal Question
Plaintiff
MasterObjects, Inc.                             represented by Alden George Harris
                                                               Heim, Payne and Chorush LLP
                                                               1111 Bagby Street
                                                               Suite 2100
                                                               Houston, TX 77002
                                                               713−221−2000
                                                               Fax: 713−221−2021
                                                               Email: aharris@hpcllp.com
                                                               ATTORNEY TO BE NOTICED

                                                              Darrell Atkinson
                                                              Hosie Rice LLP
                                                              California
                                                              600 Montgomery Street
                                                              34th Floor
                                                              San Francisco
                                                              San Francisco, CA 94111
                                                              415−247−6000
                                                              Fax: 415−247−6001
                                                              Email: datkinson@hosielaw.com
                                                              ATTORNEY TO BE NOTICED

                                                              Diane Sue Rice
                                                              Hosie Rice LLP
                                                              600 Montgomery Street
                                                              Ste 34th Floor
                                                              San Francisco, CA 94111
                                                              415−247−6000
                                                              Fax: 415−247−6001
                                                              Email: drice@hosielaw.com
                                                              ATTORNEY TO BE NOTICED

                                                              Francesca Miki Shima Germinario
                                                              Hosie Rice LLP
                                                              600 Montgomery Street
                                                              Ste Floor 34
                                                              San Francisco, CA 94111
                                                              415−247−6000
                                                              Fax: 415−247−6001
                                                              Email: fgerminario@hosielaw.com
                                                              ATTORNEY TO BE NOTICED
                   Case 3:20-cv-08103-WHA Document 83 Filed 11/17/20 Page 2 of 12

                                                            Leslie V. Payne
                                                            Heim Payne & Chorush, LLP
                                                            1111 Bagby Street, Suite 2100
                                                            Houston, TX 77002
                                                            713−221−2000
                                                            Fax: 713−221−2021
                                                            Email: lpayne@hpcllp.com
                                                            ATTORNEY TO BE NOTICED

                                                            Brandon Martin
                                                            Hosie Rice LLP
                                                            600 Montgomery Street
                                                            Ste 34th Floor
                                                            San Francisco, CA 94111
                                                            415−247−6000
                                                            Fax: 415−247−6001
                                                            Email: bmartin@hosielaw.com
                                                            ATTORNEY TO BE NOTICED

                                                            Spencer Hosie
                                                            Hosie Rice LLP
                                                            600 Montgomery Street
                                                            34th Floor
                                                            San Francisco, CA 94111
                                                            415−247−6000
                                                            Fax: 415−247−6001
                                                            Email: shosie@hosielaw.com
                                                            ATTORNEY TO BE NOTICED


V.
Defendant
Amazon.com, Inc.                             represented by Douglas James Dixon
                                                            Hueston Hennigan LLP
                                                            620 Newport Ctr Drive Suite 1300
                                                            Newport Beasch, CA 92660
                                                            (949)−229−8640
                                                            Fax: (949)−775−0890
                                                            Email: ddixon@hueston.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                            Moez M. Kaba
                                                            Hueston Hennigan LLP
                                                            523 West 6th Street, Suite 400
                                                            Los Angeles, CA 90014
                                                            (213) 788−4340
                                                            Fax: (888) 775−0898
                                                            Email: mkaba@hueston.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                  Case 3:20-cv-08103-WHA Document 83 Filed 11/17/20 Page 3 of 12
                                                                      Abigail Majane
                                                                      Hueston Hennigan LLP
                                                                      620 Newport Center Drive
                                                                      Suite 1300
                                                                      Newport Beach, CA 92660
                                                                      949−287−5931
                                                                      Email: amajane@hueston.com
                                                                      ATTORNEY TO BE NOTICED

                                                                      Christina Von der Ahe Rayburn
                                                                      Hueston Hennigan LLP
                                                                      620 Newport Center Drive
                                                                      Ste 1300
                                                                      Newport Beach, CA 92660
                                                                      949−356−6412
                                                                      Email: crayburn@hueston.com
                                                                      ATTORNEY TO BE NOTICED

                                                                      Neil Anderson
                                                                      Hueston Hennigan LLP
                                                                      620 Newport Center Dr #1300
                                                                      Newport Beach, CA 92660
                                                                      949−284−6313
                                                                      Email: nanderson@hueston.com
                                                                      ATTORNEY TO BE NOTICED

                                                                      Rami Bachour
                                                                      Hueston Hennigan LLP
                                                                      523 W 6th St
                                                                      Ste #400
                                                                      Los Angeles, CA 90014
                                                                      213−788−4069
                                                                      Email: rbachour@hueston.com
                                                                      ATTORNEY TO BE NOTICED


Date Filed   #    Docket Text

05/04/2020   Ï1   FILING ERROR − DEFICIENT PLEADING − SIGNATURE ERROR − COMPLAINT
                  against Amazon.com, Inc.. (Filing Fee $ 400.00, Receipt Number ANYSDC−19702402)Document
                  filed by MasterObjects, Inc.. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit
                  D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8 Exhibit H, # 9 Exhibit I).(Martin, Brandon)
                  Modified on 5/5/2020 (pne). (Entered: 05/04/2020)

05/04/2020   Ï2   CIVIL COVER SHEET filed..(Martin, Brandon) (Entered: 05/04/2020)

05/04/2020   Ï3   MOTION for Brandon Cody Martin to Appear Pro Hac Vice . Filing fee $ 200.00, receipt number
                  ANYSDC−19702611. Motion and supporting papers to be reviewed by Clerk's Office staff.
                  Document filed by MasterObjects, Inc.. (Attachments: # 1 Certificate of Good Standing from
                  Supreme Court of California, # 2 Affidavit of Brandon C. Martin, # 3 Text of Proposed
                  Order).(Martin, Brandon) (Entered: 05/04/2020)

05/04/2020   Ï4   MOTION for Spencer Hosie to Appear Pro Hac Vice . Filing fee $ 200.00, receipt number
                  ANYSDC−19702947. Motion and supporting papers to be reviewed by Clerk's Office staff.
                  Document filed by MasterObjects, Inc.. (Attachments: # 1 Certificate of Good Standing from
                  Case 3:20-cv-08103-WHA Document 83 Filed 11/17/20 Page 4 of 12
                  Supreme Court of California, # 2 Affidavit of Spencer Hosie, # 3 Text of Proposed Order).(Martin,
                  Brandon) (Entered: 05/04/2020)

05/04/2020   Ï5   AO 120 FORM PATENT − NOTICE OF SUBMISSION BY ATTORNEY. AO 120 Form
                  Patent/Trademark for case opening submitted to court for review..(Martin, Brandon) (Entered:
                  05/04/2020)

05/04/2020   Ï6   RULE 7.1 CORPORATE DISCLOSURE STATEMENT. No Corporate Parent. Document filed by
                  MasterObjects, Inc...(Martin, Brandon) (Entered: 05/04/2020)

05/04/2020   Ï7   FILING ERROR − DEFICIENT SUMMONS REQUEST 'As To' PDF ERROR − REQUEST
                  FOR ISSUANCE OF SUMMONS as to Amazon.com, Inc., re: 1 Complaint,. Document filed by
                  MasterObjects, Inc...(Martin, Brandon) Modified on 5/5/2020 (pne). (Entered: 05/04/2020)

05/04/2020   Ï    >>>NOTICE REGARDING PRO HAC VICE MOTION. Regarding Document No. 4
                  MOTION for Spencer Hosie to Appear Pro Hac Vice . Filing fee $ 200.00, receipt number
                  ANYSDC−19702947. Motion and supporting papers to be reviewed by Clerk's Office staff., 3
                  MOTION for Brandon Cody Martin to Appear Pro Hac Vice . Filing fee $ 200.00, receipt
                  number ANYSDC−19702611. Motion and supporting papers to be reviewed by Clerk's Office
                  staff.. The document has been reviewed and there are no deficiencies. (ad) (Entered:
                  05/04/2020)

05/05/2020   Ï    CASE OPENING INITIAL ASSIGNMENT NOTICE: The above−entitled action is assigned to
                  Judge P. Kevin Castel. Please download and review the Individual Practices of the assigned District
                  Judge, located at https://nysd.uscourts.gov/judges/district−judges. Attorneys are responsible for
                  providing courtesy copies to judges where their Individual Practices require such. Please download
                  and review the ECF Rules and Instructions, located at
                  https://nysd.uscourts.gov/rules/ecf−related−instructions..(pne) (Entered: 05/05/2020)

05/05/2020   Ï    Magistrate Judge Kevin Nathaniel Fox is so designated. Pursuant to 28 U.S.C. Section 636(c) and
                  Fed. R. Civ. P. 73(b)(1) parties are notified that they may consent to proceed before a United States
                  Magistrate Judge. Parties who wish to consent may access the necessary form at the following link:
                  https://nysd.uscourts.gov/sites/default/files/2018−06/AO−3.pdf. (pne) (Entered: 05/05/2020)

05/05/2020   Ï    Case Designated ECF. (pne) (Entered: 05/05/2020)

05/05/2020   Ï    Case Eligible for Patent Pilot Program. (pne) (Entered: 05/05/2020)

05/05/2020   Ï8   AO 120 FORM PATENT − CASE OPENING − SUBMITTED. In compliance with the provisions
                  of 35 U.S.C. 290, the Director of the U.S. Patent and Trademark Office is hereby advised that a
                  court action has been filed on the following patent(s) in the U.S. District Court Southern District of
                  New York. Director of the U.S. Patent and Trademark Office electronically notified via Notice of
                  Electronic Filing (NEF)..(pne) (Entered: 05/05/2020)

05/05/2020   Ï    ***NOTICE TO ATTORNEY REGARDING DEFICIENT PLEADING. Notice to Attorney
                  Brandon Martin to RE−FILE Document No. 1 Complaint,. The filing is deficient for the
                  following reason(s): the pleading was not signed by the filing attorney (Brandon Martin).
                  Re−file the pleading using the event type Complaint found under the event list Complaints
                  and Other Initiating Documents − attach the correct signed PDF − select the individually
                  named filer/filers − select the individually named party/parties the pleading is against. **DO
                  NOT USE GOOGLE CHROME OR SAFARI BROWSERS** (pne) (Entered: 05/05/2020)

05/05/2020   Ï    ***NOTICE TO ATTORNEY REGARDING DEFICIENT REQUEST FOR ISSUANCE OF
                  SUMMONS. Notice to Attorney Brandon Martin to RE−FILE Document No. 7 Request for
                  Issuance of Summons,. The filing is deficient for the following reason(s): 'c/o' or 'via' must be
                  entered in front of 'Corporation Service Company' on the summons request PDF. Re−file the
                  document using the event type Request for Issuance of Summons found under the event list
                    Case 3:20-cv-08103-WHA Document 83 Filed 11/17/20 Page 5 of 12
                    Service of Process − select the correct filer/filers − and attach the corrected summons form
                    PDF. (pne) (Entered: 05/05/2020)

05/05/2020    Ï9    COMPLAINT against Amazon.com, Inc.. Document filed by MasterObjects, Inc.. (Attachments: #
                    1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G,
                    # 8 Exhibit H, # 9 Exhibit I).(Hosie, Spencer) (Entered: 05/05/2020)

05/05/2020   Ï 10   REQUEST FOR ISSUANCE OF SUMMONS as to Amazon.com, Inc., re: 9 Complaint,.
                    Document filed by MasterObjects, Inc...(Hosie, Spencer) (Entered: 05/05/2020)

05/05/2020   Ï 11   ORDER INITIAL PRETRIAL CONFERENCE: Initial Conference set for 7/8/2020 at 02:00 PM in
                    Courtroom 11D, 500 Pearl Street, New York, NY 10007 before Judge P. Kevin Castel, as further
                    set forth in this order. (Signed by Judge P. Kevin Castel on 5/5/2020) (jwh) (Entered: 05/05/2020)

05/06/2020   Ï 12   ELECTRONIC SUMMONS ISSUED as to Amazon.com, Inc...(pne) (Entered: 05/06/2020)

05/07/2020   Ï 13   ORDER FOR ADMISSION PRO HAC VICE granting 3 Motion for Brandon Cody Martin to
                    Appear Pro Hac Vice. (Signed by Judge P. Kevin Castel on 5/7/2020) (jwh) (Entered: 05/07/2020)

05/08/2020   Ï 14   ORDER FOR ADMISSION PRO HAC VICE granting 4 Motion for Spencer Hosie to Appear Pro
                    Hac Vice. (Signed by Judge P. Kevin Castel on 5/8/2020) (jwh) (Entered: 05/08/2020)

05/08/2020   Ï 15   MOTION for Darrell Rae Atkinson to Appear Pro Hac Vice . Filing fee $ 200.00, receipt number
                    ANYSDC−19770476. Motion and supporting papers to be reviewed by Clerk's Office staff.
                    Document filed by MasterObjects, Inc.. (Attachments: # 1 Certificate of Good Standing from
                    Supreme Court of California, # 2 Affidavit of Darrell R. Atkinson, # 3 Text of Proposed
                    Order).(Atkinson, Darrell) (Entered: 05/08/2020)

05/08/2020   Ï 16   MOTION for Diane Sue Rice to Appear Pro Hac Vice . Filing fee $ 200.00, receipt number
                    ANYSDC−19770961. Motion and supporting papers to be reviewed by Clerk's Office staff.
                    Document filed by MasterObjects, Inc.. (Attachments: # 1 Certificate of Good Standing from
                    Supreme Court of California, # 2 Affidavit of Diane S. Rice, # 3 Text of Proposed Order).(Rice,
                    Diane) (Entered: 05/08/2020)

05/08/2020   Ï 17   MOTION for Francesca Miki Shima Germinario to Appear Pro Hac Vice . Filing fee $ 200.00,
                    receipt number ANYSDC−19771227. Motion and supporting papers to be reviewed by Clerk's
                    Office staff. Document filed by MasterObjects, Inc.. (Attachments: # 1 Certificate of Good
                    Standing from the Supreme Court of New York, Appellate Division, # 2 Certificate of Good
                    Standing from California Supreme Court, # 3 Affidavit of Francesca Miki Shima Germinario, # 4
                    Text of Proposed Order).(Germinario, Francesca Miki Shima) (Entered: 05/08/2020)

05/08/2020     Ï    >>>NOTICE REGARDING PRO HAC VICE MOTION. Regarding Document No. 17
                    MOTION for Francesca Miki Shima Germinario to Appear Pro Hac Vice . Filing fee $
                    200.00, receipt number ANYSDC−19771227. Motion and supporting papers to be reviewed by
                    Clerk's Office staff., 15 MOTION for Darrell Rae Atkinson to Appear Pro Hac Vice . Filing
                    fee $ 200.00, receipt number ANYSDC−19770476. Motion and supporting papers to be
                    reviewed by Clerk's Office staff., 16 MOTION for Diane Sue Rice to Appear Pro Hac Vice .
                    Filing fee $ 200.00, receipt number ANYSDC−19770961. Motion and supporting papers to be
                    reviewed by Clerk's Office staff.. The document has been reviewed and there are no
                    deficiencies. (ad) (Entered: 05/08/2020)

05/11/2020   Ï 18   ORDER granting 15 Motion for Darrell Rae Atkinson to Appear Pro Hac Vice (HEREBY
                    ORDERED by Judge P. Kevin Castel)(Text Only Order) (Nacanther, Florence) (Entered:
                    05/11/2020)

05/11/2020   Ï 19   ORDER granting 16 Motion for Diane Sue Rice to Appear Pro Hac Vice (HEREBY ORDERED by
                    Judge P. Kevin Castel)(Text Only Order) (Nacanther, Florence) (Entered: 05/11/2020)
                    Case 3:20-cv-08103-WHA Document 83 Filed 11/17/20 Page 6 of 12
05/11/2020   Ï 20   ORDER granting 17 Motion for Francesca Miki Shima Germinario to Appear Pro Hac Vice
                    (HEREBY ORDERED by Judge P. Kevin Castel)(Text Only Order) (Nacanther, Florence)
                    (Entered: 05/11/2020)

05/11/2020   Ï 21   CERTIFICATE OF SERVICE. Amazon.com, Inc. served on 5/7/2020, answer due 5/28/2020.
                    Service was accepted by Maria Herrera, Customer Service Associate for Registered Agent.
                    Document filed by MasterObjects, Inc...(Martin, Brandon) (Entered: 05/11/2020)

05/22/2020   Ï 22   NOTICE OF APPEARANCE by Douglas James Dixon on behalf of Amazon.com, Inc...(Dixon,
                    Douglas) (Entered: 05/22/2020)

05/22/2020   Ï 23   NOTICE OF APPEARANCE by Moez M. Kaba on behalf of Amazon.com, Inc...(Kaba, Moez)
                    (Entered: 05/22/2020)

05/22/2020   Ï 24   LETTER MOTION for Extension of Time to File Answer to Complaint addressed to Judge P.
                    Kevin Castel from Douglas J. Dixon dated May 22, 2020. Document filed by Amazon.com, Inc..
                    Return Date set for 6/18/2020 at 05:00 PM..(Dixon, Douglas) (Entered: 05/22/2020)

05/22/2020   Ï 25   RULE 7.1 CORPORATE DISCLOSURE STATEMENT. No Corporate Parent. Document filed by
                    Amazon.com, Inc...(Kaba, Moez) (Entered: 05/22/2020)

05/27/2020   Ï 26   ORDER granting 24 Letter Motion for Extension of Time to Answer: Application Granted.
                    (Amazon.com, Inc. answer due 6/18/2020.) (Signed by Judge P. Kevin Castel on 5/27/2020) (jwh)
                    (Entered: 05/27/2020)

06/12/2020   Ï 27   FILING ERROR − DEFICIENT PRO HAC VICE MOTION − MOTION for Christina V.
                    Rayburn to Appear Pro Hac Vice . Filing fee $ 200.00, receipt number ANYSDC−20242262.
                    Motion and supporting papers to be reviewed by Clerk's Office staff. Document filed by
                    Amazon.com, Inc.. (Attachments: # 1 Affidavit of Christina V. Rayburn in Support of Motion for
                    Admission Pro Hac Vice, # 2 Exhibit to Affidavit (certificate of good standing), # 3 Text of
                    Proposed Order).(Rayburn, Christina) Modified on 6/15/2020 (ad). (Entered: 06/12/2020)

06/12/2020     Ï    >>>NOTICE REGARDING DEFICIENT MOTION TO APPEAR PRO HAC VICE. Notice
                    to RE−FILE Document No. 27 MOTION for Christina V. Rayburn to Appear Pro Hac Vice .
                    Filing fee $ 200.00, receipt number ANYSDC−20242262. Motion and supporting papers to be
                    reviewed by Clerk's Office staff.. The filing is deficient for the following reason(s): The
                    Certificate of Good Standing must be issued from the California Supreme Court, 350 Mc
                    Allister Street, Room 1295, San Francisco, CA 94102 415−865−7000;. Re−file the motion as a
                    Corrected Motion to Appear Pro Hac Vice − attach the correct signed PDF − select the
                    correct named filer/filers − attach valid Certificates of Good Standing issued within the past
                    30 days − attach Proposed Order. (ad) (Entered: 06/15/2020)

06/15/2020   Ï 28   MOTION for Christina V. Rayburn to Appear Pro Hac Vice . Motion and supporting papers to
                    be reviewed by Clerk's Office staff. Filing fee $ 200.00, receipt number ANYSDC−20242262.
                    Document filed by Amazon.com, Inc.. (Attachments: # 1 Affidavit of Christina V. Rayburn in
                    Support of Motion for Admission Pro Hac Vice, # 2 Exhibit to Affidavit (certificate of good
                    standing), # 3 Text of Proposed Order).(Rayburn, Christina) Modified on 6/16/2020 (ad). (Entered:
                    06/15/2020)

06/15/2020     Ï    >>>NOTICE REGARDING PRO HAC VICE MOTION. Regarding Document No. 28
                    MOTION for Christina V. Rayburn to Appear Pro Hac Vice . Motion and supporting papers
                    to be reviewed by Clerk's Office staff.. The document has been reviewed and there are no
                    deficiencies. (ad) (Entered: 06/16/2020)

06/16/2020   Ï 29   ORDER granting 28 Motion for Christina V. Rayburn to Appear Pro Hac Vice (HEREBY
                    ORDERED by Judge P. Kevin Castel)(Text Only Order) (Nacanther, Florence) (Entered:
                    06/16/2020)
                    Case 3:20-cv-08103-WHA Document 83 Filed 11/17/20 Page 7 of 12
06/17/2020   Ï 30   NOTICE OF APPEARANCE by Christina Von der Ahe Rayburn on behalf of Amazon.com,
                    Inc...(Rayburn, Christina) (Entered: 06/17/2020)

06/17/2020   Ï 31   MOTION for Neil G. Anderson to Appear Pro Hac Vice . Filing fee $ 200.00, receipt number
                    ANYSDC−20303490. Motion and supporting papers to be reviewed by Clerk's Office staff.
                    Document filed by Amazon.com, Inc.. (Attachments: # 1 Affidavit of Neil G. Anderson in Support
                    of Motion for Admission Pro Hac Vice, # 2 Exhibit to Affidavit (certificate of good standing), # 3
                    Text of Proposed Order).(Anderson, Neil) (Entered: 06/17/2020)

06/18/2020     Ï    >>>NOTICE REGARDING PRO HAC VICE MOTION. Regarding Document No. 31
                    MOTION for Neil G. Anderson to Appear Pro Hac Vice . Filing fee $ 200.00, receipt number
                    ANYSDC−20303490. Motion and supporting papers to be reviewed by Clerk's Office staff..
                    The document has been reviewed and there are no deficiencies. (ad) (Entered: 06/18/2020)

06/18/2020   Ï 32   ANSWER to 9 Complaint,. Document filed by Amazon.com, Inc.. (Attachments: # 1 Exhibit Ex 1
                    − Google Amended Answer, # 2 Exhibit Ex 2 − Google Invalidity Contentions, # 3 Exhibit Ex 3 −
                    Yahoo Invalidity Contentions, # 4 Exhibit Ex 4 Yahoo Complaint, # 5 Exhibit Ex 5 − 326 Patent, #
                    6 Exhibit Ex 6 − 639 Patent, # 7 Exhibit Ex 7 − 529 Patent, # 8 Exhibit Ex 8 − 024 Patent History,
                    # 9 Exhibit Ex 9 − 326 Disclaimer, # 10 Exhibit Ex 10 − 628 File History Excerpts, # 11 Exhibit Ex
                    11 − 866 File Excerpts, # 12 Exhibit Ex 12 − 073 File Excerpts).(Dixon, Douglas) (Entered:
                    06/18/2020)

06/18/2020   Ï 33   ORDER granting 31 Motion for Neil G. Anderson to Appear Pro Hac Vice (HEREBY ORDERED
                    by Judge P. Kevin Castel)(Text Only Order) (Nacanther, Florence) (Entered: 06/18/2020)

06/22/2020   Ï 34   MOTION for Abigail Eden Majane to Appear Pro Hac Vice . Filing fee $ 200.00, receipt number
                    ANYSDC−20360650. Motion and supporting papers to be reviewed by Clerk's Office staff.
                    Document filed by Amazon.com, Inc.. (Attachments: # 1 Affidavit of Abigail Majane in Support of
                    Motion for Admission Pro Hac Vice, # 2 Exhibit Supreme Court of California − Certificate of
                    Good Standing, # 3 Exhibit State of New York Supreme Court − Certificate of Good Standing, # 4
                    Text of Proposed Order).(Majane, Abigail) (Entered: 06/22/2020)

06/22/2020     Ï    >>>NOTICE REGARDING PRO HAC VICE MOTION. Regarding Document No. 34
                    MOTION for Abigail Eden Majane to Appear Pro Hac Vice . Filing fee $ 200.00, receipt
                    number ANYSDC−20360650. Motion and supporting papers to be reviewed by Clerk's Office
                    staff.. The document has been reviewed and there are no deficiencies. (laq) (Entered:
                    06/22/2020)

06/22/2020   Ï 35   NOTICE OF APPEARANCE by Neil Anderson on behalf of Amazon.com, Inc...(Anderson, Neil)
                    (Entered: 06/22/2020)

06/22/2020   Ï 36   NOTICE OF APPEARANCE by Spencer Hosie on behalf of MasterObjects, Inc...(Hosie, Spencer)
                    (Entered: 06/22/2020)

06/22/2020   Ï 37   NOTICE OF APPEARANCE by Diane Sue Rice on behalf of MasterObjects, Inc...(Rice, Diane)
                    (Entered: 06/22/2020)

06/22/2020   Ï 38   NOTICE OF APPEARANCE by Brandon Martin on behalf of MasterObjects, Inc...(Martin,
                    Brandon) (Entered: 06/22/2020)

06/22/2020   Ï 39   NOTICE OF APPEARANCE by Darrell Atkinson on behalf of MasterObjects, Inc...(Atkinson,
                    Darrell) (Entered: 06/22/2020)

06/22/2020   Ï 40   NOTICE OF APPEARANCE by Francesca Miki Shima Germinario on behalf of MasterObjects,
                    Inc...(Germinario, Francesca Miki Shima) (Entered: 06/22/2020)

06/23/2020   Ï 41   ORDER granting 34 Motion for Abigail Eden Majane to Appear Pro Hac Vice (HEREBY
                    ORDERED by Judge P. Kevin Castel)(Text Only Order) (Nacanther, Florence) (Entered:
                    Case 3:20-cv-08103-WHA Document 83 Filed 11/17/20 Page 8 of 12
                    06/23/2020)

06/24/2020   Ï 42   ORDER: Due to the COVID−19 pandemic, conferences with the Court in civil cases will be held
                    by teleconferencing until further notice. Counsel for the plaintiff(s) shall arrange for the conference
                    call. Each scheduled conference will take place on the date and time originally set. The conference
                    in this case is scheduled for July 8, 2020 at 2:00 p.m. No later than seventy−two hours before the
                    conference, plaintiff(s)' counsel shall: and further set forth in this Order. (Signed by Judge P. Kevin
                    Castel on 6/24/2020) (rro) (Entered: 06/24/2020)

06/25/2020   Ï 43   NOTICE OF APPEARANCE by Abigail Majane on behalf of Amazon.com, Inc...(Majane,
                    Abigail) (Entered: 06/25/2020)

06/30/2020   Ï 44   JOINT LETTER addressed to Judge P. Kevin Castel from Spencer Hosie dated June 30, 2020 re:
                    July 8, 2020 Pretrial Conference. Document filed by MasterObjects, Inc...(Hosie, Spencer)
                    (Entered: 06/30/2020)

07/02/2020   Ï 45   LETTER addressed to Judge P. Kevin Castel from Brandon C. Martin dated 07/02/2020 re: Call−in
                    information for July 8, 2020 Initial Pre−trial Hearing. Document filed by MasterObjects,
                    Inc...(Martin, Brandon) (Entered: 07/02/2020)

07/08/2020     Ï    Minute Entry for proceedings held before Judge P. Kevin Castel: Initial Pretrial Conference held on
                    7/8/2020. The next Case Management Conference is scheduled for December 4, 2020 at 11:00 a.m.
                    (Nacanther, Florence) (Entered: 07/08/2020)

07/08/2020   Ï 46   CIVIL CASE MANAGEMENT PLAN AND SCHEDULING ORDER: All parties do not consent
                    to conducting all further proceedings before a Magistrate Judge, including motions and trial. This
                    case is to be tried to a jury. Amended pleadings may not be filed and additional parties may not be
                    joined except with leave of the Court. Any motion to amend or to join additional parties shall be
                    filed within 30 days from the date of this Order. Fact Discovery due by 11/5/2020. Deposition due
                    by 10/23/2020. Court declines to address at this juncture whether Amazon's source code will be
                    required to be made available for inspection or when. Issue deferred until all contentions have been
                    filed (paragraphs 15 and 16). Expert Discovery due by 12/21/2020. Case Management Conference
                    set for 12/4/2020 at 11:00 AM before Judge P. Kevin Castel. (Signed by Judge P. Kevin Castel on
                    7/8/2020) (jwh) (Entered: 07/08/2020)

07/10/2020   Ï 47   MOTION for Leave to File Amended Answer . Document filed by Amazon.com, Inc..
                    (Attachments: # 1 Exhibit A − Amended Answer to Complaint − Part 1, # 2 Exhibit A − Amended
                    Answer to Complaint − Part 2, # 3 Exhibit A − Amended Answer to Complaint − Part 3, # 4
                    Exhibit A − Amended Answer to Complaint − Part 4, # 5 Exhibit B − Stipulation and Proposed
                    Order).(Dixon, Douglas) (Entered: 07/10/2020)

07/13/2020   Ï 48   LETTER addressed to Judge P. Kevin Castel from Moez M. Kaba dated July 13, 2020 re:
                    MasterObjects, Inc. v. Amazon.com, Inc., No. 1:20−cv−03478. Document filed by Amazon.com,
                    Inc...(Kaba, Moez) (Entered: 07/13/2020)

07/15/2020   Ï 49   LETTER addressed to Judge P. Kevin Castel from Spencer Hosie dated July 15, 2020 re: Reply to
                    Amazon's July 13, 2020 letter, ECF 48. Document filed by MasterObjects, Inc...(Hosie, Spencer)
                    (Entered: 07/15/2020)

07/15/2020   Ï 50   JOINT MOTION for Protective Order *Joint Motion for Entry of Agreed Protective Order*.
                    Document filed by MasterObjects, Inc.. (Attachments: # 1 Text of Proposed Order Protective
                    Order).(Hosie, Spencer) (Entered: 07/15/2020)

07/15/2020   Ï 51   ORDER granting 47 Motion for Leave to File Document: Please familiarize yourself with the Local
                    Rules of this Court and the undersigned's Individual Practices. All that was necessary was a letter
                    advising of plaintiff's consent to the filing of an amended answer. The letter would have been
                    promptly endorsed as the Court's Order. There was no need for a motion with a 24−line signature
                    Case 3:20-cv-08103-WHA Document 83 Filed 11/17/20 Page 9 of 12
                    block and no need for a Stipulation and also a Proposed Order. It is cumbersome, needless and
                    expensive. The last may have been the point of the exercise. Motion (Doc 47) is granted. File
                    amended answer by July 24, 2020. File transfer motion by August 5,2020, response due August 21,
                    2020 and reply due August 31, 2020. (Signed by Judge P. Kevin Castel on 7/15/2020) (jwh)
                    (Entered: 07/15/2020)

07/15/2020     Ï    Set/Reset Deadlines: Amazon.com, Inc. answer due 7/24/2020. Motions due by 8/5/2020.
                    Responses due by 8/21/2020. Replies due by 8/31/2020. (jwh) (Entered: 07/15/2020)

07/24/2020   Ï 52   AMENDED ANSWER to with JURY DEMAND. Document filed by Amazon.com, Inc..
                    (Attachments: # 1 Ex 1, # 2 Ex 2, # 3 Ex 3, # 4 Ex 4, # 5 Ex 5, # 6 Ex 6, # 7 Ex 7, # 8 Ex 8, # 9 Ex
                    9, # 10 Ex 10, # 11 Ex 11, # 12 Ex 12).(Dixon, Douglas) (Entered: 07/24/2020)

07/24/2020   Ï 53   LETTER addressed to Judge P. Kevin Castel from Moez M. Kaba dated July 24, 2020 re:
                    Amazon's First Amended Answer. Document filed by Amazon.com, Inc...(Dixon, Douglas)
                    (Entered: 07/24/2020)

07/27/2020   Ï 54   MOTION for Leslie V. Payne to Appear Pro Hac Vice . Motion and supporting papers to be
                    reviewed by Clerk's Office staff. Document filed by MasterObjects, Inc.. (Attachments: # 1
                    Certificate of Good Standing, # 2 Affidavit of Leslie V. Payne, # 3 Text of Proposed Order).(Payne,
                    Leslie) (Entered: 07/27/2020)

07/27/2020     Ï    Pro Hac Vice Fee Payment: for 54 MOTION for Leslie V. Payne to Appear Pro Hac Vice . Motion
                    and supporting papers to be reviewed by Clerk's Office staff.. Filing fee $ 200.00, receipt
                    number ANYSDC−20867514..(Payne, Leslie) (Entered: 07/27/2020)

07/27/2020   Ï 55   MOTION for Alden G. Harris to Appear Pro Hac Vice . Motion and supporting papers to be
                    reviewed by Clerk's Office staff. Document filed by MasterObjects, Inc.. (Attachments: # 1
                    Certificate of Good Standing, # 2 Affidavit of Alden G. Harris, # 3 Text of Proposed
                    Order).(Harris, Alden) (Entered: 07/27/2020)

07/27/2020     Ï    Pro Hac Vice Fee Payment: for 55 MOTION for Alden G. Harris to Appear Pro Hac Vice . Motion
                    and supporting papers to be reviewed by Clerk's Office staff.. Filing fee $ 200.00, receipt
                    number ANYSDC−20867686..(Harris, Alden) (Entered: 07/27/2020)

07/28/2020     Ï    >>>NOTICE REGARDING PRO HAC VICE MOTION. Regarding Document No. 55
                    MOTION for Alden G. Harris to Appear Pro Hac Vice . Motion and supporting papers to be
                    reviewed by Clerk's Office staff., 54 MOTION for Leslie V. Payne to Appear Pro Hac Vice .
                    Motion and supporting papers to be reviewed by Clerk's Office staff.. The document has been
                    reviewed and there are no deficiencies. (vba) (Entered: 07/28/2020)

07/28/2020   Ï 56   ORDER granting 54 Motion for Leslie V. Payne to Appear Pro Hac Vice (HEREBY ORDERED
                    by Judge P. Kevin Castel)(Text Only Order) (Nacanther, Florence) (Entered: 07/28/2020)

07/28/2020   Ï 57   ORDER granting 55 Motion for Alden G. Harris to Appear Pro Hac Vice (HEREBY ORDERED
                    by Judge P. Kevin Castel)(Text Only Order) (Nacanther, Florence) (Entered: 07/28/2020)

07/28/2020   Ï 58   LETTER addressed to Judge P. Kevin Castel from Spencer Hosie dated July 28, 2020 re:
                    MasterObjects requests leave to file an F.R.C.P. 12(c) brief as to Amazon's 50 page Inequitable
                    Conduct Affirmative Defense. Document filed by MasterObjects, Inc...(Hosie, Spencer) (Entered:
                    07/28/2020)

07/29/2020   Ï 59   STIPULATED PROTECTIVE ORDER FOR LITIGATION INVOLVING PATENTS, HIGHLY
                    SENSITIVE CONFIDENTIAL INFORMATION AND/OR TRADE SECRETS...regarding
                    procedures to be followed that shall govern the handling of confidential material... (As further set
                    forth in this Order.) Joint Motion (Doc. 50) is terminated. Motions terminated: 50 JOINT MOTION
                    for Protective Order *Joint Motion for Entry of Agreed Protective Order*. filed by MasterObjects,
                    Case 3:20-cv-08103-WHA Document 83 Filed 11/17/20 Page 10 of 12
                     Inc.. (Signed by Judge P. Kevin Castel on 7/29/2020) (cf) Modified on 7/30/2020 (cf). (Entered:
                     07/29/2020)

07/29/2020   Ï 60    MEMO ENDORSEMENT on re: 58 Letter, filed by MasterObjects, Inc. ENDORSEMENT: In
                     responding to MasterObjects letter of July 28, it should state unambiguously whether it wishes to
                     amend its answer and affirmative defense in any respect. SO ORDERED. (Signed by Judge P.
                     Kevin Castel on 7/29/2020) (jca) (Entered: 07/29/2020)

08/03/2020   Ï 61    LETTER addressed to Judge P. Kevin Castel from Moez M. Kaba dated 8/3/2020 re:
                     MasterObjects' pre−motion letter, see Dkt. No. 58. Document filed by Amazon.com, Inc...(Kaba,
                     Moez) (Entered: 08/03/2020)

08/05/2020   Ï 62    MOTION for Rami Bachour to Appear Pro Hac Vice . Filing fee $ 200.00, receipt number
                     BNYSDC−21011182. Motion and supporting papers to be reviewed by Clerk's Office staff.
                     Document filed by Amazon.com, Inc.. (Attachments: # 1 Affidavit of Rami Bachour in Support of
                     Motion for Admission Pro Hac Vice, # 2 Exhibit to Affidavit (certificate of good standing), # 3
                     Text of Proposed Order).(Bachour, Rami) (Entered: 08/05/2020)

08/05/2020     Ï     >>>NOTICE REGARDING PRO HAC VICE MOTION. Regarding Document No. 62
                     MOTION for Rami Bachour to Appear Pro Hac Vice . Filing fee $ 200.00, receipt number
                     BNYSDC−21011182. Motion and supporting papers to be reviewed by Clerk's Office staff..
                     The document has been reviewed and there are no deficiencies. (wb) (Entered: 08/05/2020)

08/05/2020   Ï 63    FILING ERROR − DEFICIENT DOCKET ENTRY − (SUPPORTING DOCUMENTS TO
                     BE FILED SEPARATELY) − MOTION to Transfer Case . Document filed by Amazon.com, Inc..
                     (Attachments: # 1 Affidavit of Moez M. Kaba in Support of Amazon.com's Motion to Transfer
                     Venue to the Northern District of California, # 2 Exhibit to the Declaration of Moez M. Kaba in
                     Support of Amazon.com's Motion to Transfer Venue to the Northern District of California, # 3
                     Affidavit of Scott Sanford in Support of Amazon.com's Motion to Transfer Venue to the Northern
                     District of California).(Kaba, Moez) Modified on 8/17/2020 (lb). (Entered: 08/05/2020)

08/07/2020   Ï 64    ORDER granting 62 Motion for Rami Bachour to Appear Pro Hac Vice (HEREBY ORDERED by
                     Judge P. Kevin Castel)(Text Only Order) (Nacanther, Florence) (Entered: 08/07/2020)

08/07/2020   Ï 65    NOTICE OF APPEARANCE by Rami Bachour on behalf of Amazon.com, Inc...(Bachour, Rami)
                     (Entered: 08/07/2020)

08/17/2020     Ï     ***NOTICE TO ATTORNEY TO RE−FILE DOCUMENT − DEFICIENT DOCKET
                     ENTRY ERROR. Notice to Attorney Moez M. Kaba to RE−FILE Document 63 MOTION to
                     Transfer Case .. ERROR(S): Supporting Documents Must Be Filed Separately. (lb) (Entered:
                     08/17/2020)

08/17/2020   Ï 66    MOTION to Transfer Case to the Northern District of California. Document filed by Amazon.com,
                     Inc.. (Attachments: # 1 Affidavit of Scott Sanford in Support of Defendant Amazon.com, Inc.'s
                     Motion to Transfer Venue to the Northern District of California, # 2 Affidavit of Moez Kaba in
                     Support of Defendant Amazon.com, Inc.'s Motion to Transfer Venue to the Northern District of
                     California, # 3 Exhibit 1 − New York Secretary of States records for entities registered in the State
                     of New York named MasterObjects or Master Objects., # 4 Exhibit 2 − LinkedIn page for Mark
                     Smit, # 5 Exhibit 3 − LinkedIn page for Stefan van den Oord, # 6 Exhibit 4 − LinkedIn page for
                     Paul Eijpe, # 7 Exhibit 5 − inkedIn page for Matthijs Keur, # 8 Exhibit 6 − LinkedIn page for Matt
                     Amacker, # 9 Exhibit 7 − LinkedIn page for Helen Lu, # 10 Exhibit 8 − LinkedIn page for Saj
                     Raza, # 11 Exhibit 9 − LinkedIn page for Anil Sewani, # 12 Exhibit 10 − LinkedIn page for Yih
                     Sun, # 13 Exhibit 11 − ZoomInfo page for Louka Dlagnekov, # 14 Exhibit 12 − LinkedIn page for
                     Juzer Arsiwala, # 15 Exhibit 13 − LinkedIn page for Ruben Ortega, # 16 Exhibit 14 − LinkedIn
                     page for Robert Frederick, # 17 Exhibit 15 − Westlaw Public Records page for Benjamin Smith, #
                     18 Exhibit 16 − LinkedIn page for Michael Fullerton, # 19 Exhibit 17 − LinkedIn page for James
                     OConnor, # 20 Exhibit 18 − LinkedIn page for Kevin Gibbs, # 21 Exhibit 19 − LinkedIn page for
                    Case 3:20-cv-08103-WHA Document 83 Filed 11/17/20 Page 11 of 12
                     John Tafoya, # 22 Exhibit 20 − LinkedIn page for Sukanta Ganguly, # 23 Exhibit 21 − LinkedIn
                     page for Kourosh Gharachorloo, # 24 Exhibit 22 − LinkedIn page for Thomas Holt, # 25 Exhibit 23
                     − LinkedIn page for Alexander Kravets, # 26 Exhibit 24 − LinkedIn page for Shumeet Baluja, # 27
                     Exhibit 25 − LinkedIn page for Jorge Pereira, # 28 Exhibit 26 − Public Records page for Dean
                     Hachamovitch, # 29 Exhibit 27 − LinkedIn page for Andrew Clinick, # 30 Exhibit 28 − LinkedIn
                     page for Ethan Bradford, # 31 Exhibit 29 − Westlaw Public Records page for Charles Porter, # 32
                     Exhibit 30 − LinkedIn page for John Avery, # 33 Exhibit 31 − Westlaw Public Records page for
                     Thomas Barr, # 34 Exhibit 32 − LinkedIn page for Jeremy Arnold, # 35 Exhibit 33 − ZoomInfo
                     page for Sepandar Kamvar, # 36 Exhibit 34 − Amarillo College Faculty page for Mark Nair, # 37
                     Exhibit 35 − LinkedIn page for Toshikazu Fukushima, # 38 Exhibit 36 − LinkedIn page for Reiner
                     Kraft, # 39 Exhibit 37 − LinkedIn page for Matthias Bauer, # 40 Exhibit 38 − California State Bar
                     profile of Joseph Patrick OMalley, # 41 Exhibit 39 − California State Bar profile of Karl Francis
                     Kenna, # 42 Exhibit 40 − Ventura Verdes webpage entitled Our Team,, # 43 Exhibit 41 − Google
                     Flights webpage, # 44 Exhibit 42 − Google Flights webpage, # 45 Exhibit 43 − United Stated
                     District Court, Northern District of California webpage entitled Judges,, # 46 Exhibit 44 − Lex
                     Machinas Docket Analysis report for patent cases in the Northern District of California, # 47
                     Exhibit 45 − Lex Machinas Docket Analysis report for patent cases in the Southern District of New
                     York).(Kaba, Moez) (Entered: 08/17/2020)

08/19/2020   Ï 67    MEMO ENDORSEMENT on re: 58 Letter, filed by MasterObjects, Inc. ENDORSEMENT: File
                     motion by September 11. Response due September 25. Reply due October 1. (Motions due by
                     9/11/2020., Responses due by 9/25/2020, Replies due by 10/1/2020.) (Signed by Judge P. Kevin
                     Castel on 8/19/2020) (cf) (Entered: 08/20/2020)

08/21/2020   Ï 68    RESPONSE in Opposition to Motion re: 66 MOTION to Transfer Case to the Northern District of
                     California. *Plaintiff MasterObjects, Inc.'s Opposition to Amazon.com, Inc.'s Motion to Transfer
                     Venue to the Northern District of California*. Document filed by MasterObjects, Inc...(Hosie,
                     Spencer) (Entered: 08/21/2020)

08/21/2020   Ï 69    DECLARATION of Spencer Hosie in Opposition re: 66 MOTION to Transfer Case to the Northern
                     District of California.. Document filed by MasterObjects, Inc.. (Attachments: # 1 Exhibit A, # 2
                     Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8 Exhibit H, #
                     9 Exhibit I, # 10 Exhibit J, # 11 Exhibit K, # 12 Exhibit L, # 13 Exhibit M, # 14 Exhibit N, # 15
                     Exhibit O, # 16 Exhibit P, # 17 Exhibit Q, # 18 Exhibit R, # 19 Exhibit S, # 20 Exhibit T, # 21
                     Exhibit U, # 22 Exhibit V, # 23 Exhibit W, # 24 Exhibit X, # 25 Exhibit Y, # 26 Exhibit Z, # 27
                     Exhibit AA, # 28 Exhibit BB, # 29 Exhibit CC, # 30 Exhibit DD, # 31 Exhibit EE, # 32 Exhibit FF,
                     # 33 Exhibit GG, # 34 Exhibit HH, # 35 Exhibit II, # 36 Exhibit JJ, # 37 Exhibit KK, # 38 Exhibit
                     LL, # 39 Exhibit MM, # 40 Exhibit NN, # 41 Exhibit OO, # 42 Exhibit PP, # 43 Exhibit QQ, # 44
                     Exhibit RR, # 45 Exhibit SS, # 46 Exhibit TT, # 47 Exhibit UU, # 48 Exhibit VV, # 49 Exhibit
                     WW, # 50 Exhibit XX, # 51 Exhibit YY, # 52 Exhibit ZZ, # 53 Exhibit AAA, # 54 Exhibit BBB, #
                     55 Exhibit CCC, # 56 Exhibit DDD, # 57 Exhibit EEE, # 58 Exhibit FFF, # 59 Exhibit
                     GGG).(Hosie, Spencer) (Entered: 08/21/2020)

08/21/2020   Ï 70    AFFIDAVIT of Alden G. Harris in Opposition re: 66 MOTION to Transfer Case to the Northern
                     District of California.. Document filed by MasterObjects, Inc.. (Attachments: # 1 Exhibit 1, # 2
                     Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9
                     Exhibit 9, # 10 Exhibit 10).(Hosie, Spencer) (Entered: 08/21/2020)

08/31/2020   Ï 71    REPLY to Response to Motion re: 66 MOTION to Transfer Case to the Northern District of
                     California. . Document filed by Amazon.com, Inc.. (Attachments: # 1 Affidavit of Moez Kaba in
                     Support of Reply, # 2 Exhibit 1 − Docket Navigators Time to Milestones report for patent cases
                     assigned to Magistrate Judge Nathanael Cousins in the Northern District of California, # 3 Exhibit 2
                     − Search conducted on the Washington State Secretary of States records for entities registered in
                     the State of Washington named Dean Hachamovitch).(Kaba, Moez) (Entered: 08/31/2020)

09/03/2020   Ï 72
                    Case 3:20-cv-08103-WHA Document 83 Filed 11/17/20 Page 12 of 12
                     LETTER MOTION for Discovery addressed to Judge P. Kevin Castel from Spencer Hosie dated
                     September 3, 2020. Document filed by MasterObjects, Inc...(Hosie, Spencer) (Entered: 09/03/2020)

09/03/2020   Ï 73    DECLARATION of Spencer Hosie in Support re: 72 LETTER MOTION for Discovery addressed
                     to Judge P. Kevin Castel from Spencer Hosie dated September 3, 2020.. Document filed by
                     MasterObjects, Inc.. (Attachments: # 1 Exhibit A, # 2 Exhibit B).(Hosie, Spencer) (Entered:
                     09/03/2020)

09/07/2020   Ï 74    LETTER RESPONSE in Opposition to Motion addressed to Judge P. Kevin Castel from Douglas J.
                     Dixon dated September 7, 2020 re: 72 LETTER MOTION for Discovery addressed to Judge P.
                     Kevin Castel from Spencer Hosie dated September 3, 2020. . Document filed by Amazon.com,
                     Inc...(Dixon, Douglas) (Entered: 09/07/2020)

09/07/2020   Ï 75    DECLARATION of Douglas J. Dixon in Opposition re: 72 LETTER MOTION for Discovery
                     addressed to Judge P. Kevin Castel from Spencer Hosie dated September 3, 2020.. Document filed
                     by Amazon.com, Inc.. (Attachments: # 1 Exhibit 1).(Dixon, Douglas) (Entered: 09/07/2020)

09/10/2020   Ï 76    MOTION for Judgment on the Pleadings . Document filed by MasterObjects, Inc...(Hosie, Spencer)
                     (Entered: 09/10/2020)

09/10/2020   Ï 77    MEMORANDUM OF LAW in Support re: 76 MOTION for Judgment on the Pleadings . .
                     Document filed by MasterObjects, Inc...(Hosie, Spencer) (Entered: 09/10/2020)

09/10/2020   Ï 78    DECLARATION of Spencer Hosie in Support re: 76 MOTION for Judgment on the Pleadings ..
                     Document filed by MasterObjects, Inc.. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C,
                     # 4 Exhibit D, # 5 Exhibit E).(Hosie, Spencer) (Entered: 09/10/2020)

09/25/2020   Ï 79    RESPONSE in Opposition to Motion re: 76 MOTION for Judgment on the Pleadings . Defendant
                     Amazon.Com, Inc.'s Opposition to Plaintiff MasterObjects, Inc.'s Motion for Judgment on the
                     Pleadings. Document filed by Amazon.com, Inc...(Kaba, Moez) (Entered: 09/25/2020)

10/01/2020   Ï 80    REPLY to Response to Motion re: 76 MOTION for Judgment on the Pleadings . *Plaintiff
                     MasterObjects, Inc.'s Reply to Defendant Amazon.com, Inc.'s Opposition to Plaintiff
                     MasterObjects' Motion for Judgment on the Pleadings*. Document filed by MasterObjects,
                     Inc...(Hosie, Spencer) (Entered: 10/01/2020)

10/09/2020   Ï 81    JOINT LETTER addressed to Judge P. Kevin Castel from Spencer Hosie dated October 9, 2020 re:
                     Requesting extension of the fact discovery deadline to March 5, 2021. Document filed by
                     MasterObjects, Inc.. (Attachments: # 1 Text of Proposed Order Proposed Revised Civil Case
                     Management Plan and Scheduling Order).(Hosie, Spencer) (Entered: 10/10/2020)

10/15/2020   Ï 82    OPINION AND ORDER re: 66 MOTION to Transfer Case to the Northern District of California:
                     Defendant's motion to transfer this action to United States District Court for the Northern District of
                     California is GRANTED. (Doc 66). The Clerk shall transfer the action and close the file in this
                     district. (Signed by Judge P. Kevin Castel on 10/15/2020) (jwh) Transmission to Office of the Clerk
                     of Court for processing. (Entered: 10/15/2020)

10/15/2020     Ï     CASE TRANSFERRED OUT ELECTRONICALLY from the U.S.D.C. Southern District of New
                     York to the United States District Court − District of Northern District of California. (jwh)
                     (Entered: 10/22/2020)
